Name: Council Regulation (EC) No 1680/1999 of 19 July 1999 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 2000 marketing year
 Type: Regulation
 Subject Matter: marketing;  animal product;  prices
 Date Published: nan

 Avis juridique important|31999R1680Council Regulation (EC) No 1680/1999 of 19 July 1999 fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 2000 marketing year Official Journal L 199 , 30/07/1999 P. 0012 - 0014COUNCIL REGULATION (EC) No 1680/1999of 19 July 1999fixing the basic price, and the seasonal adjustments to the basic price, for sheepmeat for the 2000 marketing yearTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1) and in particular Article 3(1) and (2) thereof,Having regard to the proposal from the Commission(2),Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Economic and Social Committee(4),Whereas:(1) the basic price should be fixed in accordance with the criteria laid down in Article 3(2) of Regulation (EC) No 2467/98;(2) when the basic price for sheep carcases is fixed, account should be taken of the objectives of the common agricultural policy; the main objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; these factors result in the price for the 2000 marketing year being fixed at the level laid down in this Regulation;(3) the weekly seasonally adjusted amounts applicable to the basic price should be fixed in the light of experience gained during the 1991, 1992, 1993, 1994, 1995, 1996, 1997 and 1998 marketing years concerning private storage,HAS ADOPTED THIS REGULATION:Article 1For the 2000 marketing year, the basic price for sheepmeat is hereby fixed at EUR 504,07/100 kg carcase weight.Article 2The basic price referred to in Article 1 is hereby seasonally adjusted in accordance with the table set out in the Annex.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 312, 20.11.1998, p. 1.(2) OJ C 59, 1.3.1999, p. 25.(3) OJ C 219, 30.7.1999.(4) OJ C 169, 16.6.1999.ANNEX2000 MARKETING YEAR>TABLE>